Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered August 21, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted murder in the second degree, robbery in the first degree (two counts), assault in the second degree (three counts) and grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, J.P., Smith, Centra and Pine, JJ.